Citation Nr: 1109153	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  07-15 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for gastroesophageal reflux disease (GERD) prior to May 20, 2009, and a rating higher than 30 percent from that date.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Entitlement to service connection for temporomandibular joint dysfunction (TMJD).


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney at Law


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from October 1955 to September 1959 and from November 1959 to July 1976.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2009, the Board remanded the Veteran's claims for increased ratings for GERD and hearing loss and service connection for a dental disorder to RO via the Appeals Management Center (AMC) in Washington, DC.  Unfortunately further medical comment is necessary on the claim for service connection for a dental disorder so this claim must be again REMANDED to RO via the AMC.  The Board will go ahead and decide the claims for a higher rating for GERD and bilateral hearing loss.


FINDINGS OF FACT

1.  The Veteran has severe esophageal reflux disease, Barrett's esophagus, nocturnal regurgitation causing aspiration pneumonitis, and esophageal stricture requiring periodic dilatation which result in symptoms of epigastric distress, dysphagia, reflux, and regurgitation but do not result in weight loss or anemia or the inability to consume solid food. 

2.  VA audiological evaluation discloses that the Veteran has an average puretone threshold hearing impairment of 48 decibels and speech discrimination of 100 percent in the right ear and an average puretone threshold hearing impairment of 42 decibels and speech discrimination of 86 percent in the left ear.



CONCLUSIONS OF LAW

1.  The criteria are met for a 30 percent initial rating for esophageal stricture and a for separate 30 percent initial rating for hiatal hernia throughout the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.112, 4.113, 4.114, Diagnostic Codes 7203, 7346 (2010).

2.  The criteria for a compensable rating for the bilateral hearing loss are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.383, 4.1-4.14, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.   While the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008) (Vazquez) that, for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate the claim, the medical or lay evidence must show a worsening or increase in severity of the disability and the effect that such worsening or increase has on the claimant's employment and daily life.  On appeal, however, the Federal Circuit vacated certain aspects of the Veterans Court's holding in Vazquez.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Significantly, the Federal Circuit concluded that the notice described in 38 U.S.C. § 5103(a) need not be Veteran-specific.  The Veterans Court's other holdings in Vazquez appear to be intact, that is, regarding discussion of prejudicial deficiencies in timing or content.

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in July 2002, September 2005, December 2005, prior to the initial adjudication of his claims in February 2006.  These letters informed him of the evidence required to establish his claims for service connection and his and VA's respective responsibilities in obtaining supporting evidence.  

In cases, as here, where the claim arose in another context, namely, the Veteran trying to establish his underlying entitlement to service connection, and this claim since has been granted and he has appealed a downstream issue such as the initial disability rating assigned, the underlying claim has been more than substantiated - it has been proven, thereby rendering § 5103(a) notice no longer required because the intended purpose of the notice has been fulfilled.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  In any event, here, VA also has complied with the Court's holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), by also apprising the Veteran in the April 2008 SSOC of the downstream disability rating and effective date elements of his claims.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  And since providing that additional Dingess notice in April 2008, the RO has gone back and readjudicated his claim in the March 2010 SSOC - including considering any additional evidence received in response to that additional notice.  See again Mayfield IV and Prickett, supra.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant medical and other records that he identified.  He was also examined for VA compensation purposes for his gastroesophageal disability and bilateral hearing loss in January 2006 and May 2009.  These examination reports and medical and other evidence on file contains the information needed to assess the severity of his gastroesophageal disability and bilateral hearing loss, the determinative issues.  38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Additionally by scheduling the May 2009 VA examinations, the AMC has substantially complied with the Board's March 2009 remand directives in further developing the claims.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Accordingly, the Board finds that no further development is needed to meet the requirements of the VCAA or Court.

II.  Increased Rating for GERD

In February 2006, the RO granted service connection for gastroesophageal reflux disease with gastritis and Schatzki's ring and assigned an initial noncompensable rating.  The Veteran appealed for a higher initial rating.  In March 2010, the RO granted a higher initial rating of 10 percent, and an even higher rating of 30 percent effective May 20, 2009.  The Veteran continued to appeal.  For the reasons and bases discussed below, the Board finds that the Veteran's condition warrants separate 30 percent ratings for the esophageal stricture and hiatal hernia throughout the appellate period.

Disability ratings are determined by applying VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  38 C.F.R. § 4.113 (2010).

The minimum compensable evaluation under Diagnostic Code 7203, used to evaluate stricture of the esophagus, is 30 percent, and requires only that a moderate stricture be shown.  A 50 percent evaluation requires severe stricture, permitting the passage of liquids only.  An 80 percent rating requires severe stricture, permitting the passage of liquids only and marked impairment of general health.  38 C.F.R. § 4.114, Diagnostic Code 7203 (2010).

If not amenable to dilatation, spasm of the esophagus (cardiospasm) is rated on the basis of the degree of resulting obstruction (stricture) of the esophagus under the provisions of Diagnostic Code 7203.  38 C.F.R. § 4.114, Diagnostic Code 7204.

Under DC 7346 for hiatal hernia, a 10 percent rating is warranted for a hiatal hernia with two or more of the symptoms required for a 30 percent evaluation, but of lesser severity than is required for that evaluation.  A 30 percent rating requires persistently-recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, all of which is productive of a considerable impairment of health.  A 60 percent rating for hiatal hernia is warranted where there is pain, vomiting, material weight loss, and hemetemasis or melena with moderate anemia; or, other symptoms productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2010).

Under DC 7346, "material" weight loss is a criterion for a higher disability rating.  This term is not defined by the regulation; however, § 4.112, does define the term "substantial weight loss."  Substantial weight loss means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer.  "Baseline weight" means the average weight for the two- year-period preceding onset of the disease.  38 C.F.R. § 4.112 (2010).

Separate ratings for Diagnostic Codes 7301 to 7329 and 7331, 7342, and 7345 to 7348 will not be combined with each other.  A single evaluation will be assigned under the code that represents the predominant disability picture.  But, the rating must be elevated to the next higher rating where "the severity of the overall disability warrants such elevation."  38 C.F.R. § 4.114.  To the extent that the diagnostic codes listed exclude those of the upper digestive tract (mouth, lips, tongue, esophagus) and lower digestive tract (anus and rectum), separately rated disabilities may be permissible so long as each disability is found to exhibit different symptoms.  In this case, the Board notes that Diagnostic Codes 7200 to 7205 are not included in the prohibition against combining separate rating under DCs 7301 to 7329 and 7331, 7342, and 7345 to 7348.

Analysis

Applying these criteria to the facts of the case, the Board finds that the Veteran's condition warrants separate 30 percent ratings for esophageal stricture and hiatal hernia.  The evidence that supports this conclusion includes reports of two VA examinations dated January 2006 and May 2009, VA and private treatment records, and the Veteran's lay statements.

Prior to his claim for service connection for GERD, in April 2001, the Veteran underwent an upper gastrointestinal endoscopy with esophageal dilatation.  The Veteran reported a 10-year history of substernal heartburn despite medication.  The Veteran reported that solid food would "hang up" in his mid-esophagus causing burning and pain in the spot where the food was.  The diagnosis was esophagitis, hiatal hernia 4 centimeters, and possible esophageal dysmotility leading to dysphagia and reflux.

The Veteran underwent another esophagogastroduodenoscopy in February 2003.  He continued to have epigastric distress post prandial, nauseous feeling and sometimes heartburn but no dysphagia, no vomiting, no anorexia, no weight loss, and no bleeding.  The procedure found a small hiatal hernia and mild gastric enteritis but no evidence of esophagitis, stricture, ulcer or masses.

At the January 2006 VA examination, the Veteran reported occasional epigastric pain, bloating, and gas.  He denied dysphagia and reported that he could eat both solids and liquids without difficulty.  He reported acid reflux, more pronounced at night, with the acid coming up his throat.  He denied nausea or vomiting.  He denied substernal or arm pain.  The examiner noted mild epigastric tenderness but no rebound or rigidity.  The examiner noted no weight loss or signs of anemia.  The examiner noted bowel sounds active.

A February 2008 VA treatment record indicates no weight loss or gain in the past year.  The Veteran reported no nausea, vomiting, dyspepsia, abdominal pain, cramping, abdominal distention, belching, increased flatus, diarrhea or constipation.

An April 2009 private esophagogastroduodenoscopy, biopsies, and dilatation, found Barrett's esophagus with metaplasia but no dysplasia, and non-obstructive Schatzki's ring, status post balloon dilatation, and irregular Z-line esophagus. 

The May 2009 VA examination found severe GERD, Barrett's esophagus caused by the GERD, nocturnal regurgitation likely causing bilateral lower lobe aspiration pneumonitis, and lower esophageal stricture disease caused by GERD necessitating periodic dilatation.  The Veteran reported dysphagia for liquids, fibrous vegetables, and tough meats, feeling as if they catch in his lower esophagus.  The Veteran reported pyrosis if he failed to remain in an erect posture after meals.  The Veteran reported regurgitation into his throat when asleep, with occurrences once every two weeks.  The Veteran reported one 4-hour hospitalization in the past year for uncontrollable retching.  The examination of the Veteran's abdomen revealed no masses, pain, or tenderness.  The bowel sounds were normal to all four quadrants.  There was no organomegaly.  Palpation of the larynx revealed no pain but the Veteran had definite hoarseness.  There were no signs of malnutrition on laboratory testing.  

The Veteran's condition warrants a 30 percent rating under DC 7203 because the Veteran has a history of esophageal stricture requiring dilatation.  As the minimum evaluation for stricture requiring dilatation is 30 percent, an initial 30 percent evaluation for stricture is warranted.  

At the most recent examination, the Veteran indicated that liquids, fibrous vegetables and tough meats would sometimes catch in his esophagus.  This description establishes that, while the Veteran is suffering some dysphagia, he is still able to ingest solid and liquids.  As the Veteran is able to swallow solid food, the severity of his esophageal stricture does not meet or approximate the criteria for the next higher rating, a 50 percent rating.

The Veteran's condition also warrants a 30 percent rating under DC 7346 because the Veteran has severe GERD resulting in Barrett's esophagus.  In this case, the Veteran has persistently recurrent epigastric distress, dysphagia, pyrosis, and regurgitation and accompanying substernal pain.  Although he has shown no signs of malnutrition, so as to warrant a finding of a considerable impairment of his health, the medical evidence establishes that the Veteran has developed a lung infection as a result of the regurgitation of stomach contents and aspiration of those stomach contents into the lungs.  These findings, especially the impairment of the lungs due to aspiration of stomach contents, warrants a compensable, 30 percent evaluation under DC 7346 separate from the evaluation under DC 7203.

However, the Veteran has been able to maintain a consistent weight and generally good health, overall.  However, since the Veteran's reflux is severe enough to cause changes in the cells of his esophagus, in addition to the respiratory system impairment, his condition is more severe than the 10 percent level contemplates and warrants the greater the 30 percent rating.  As there is no evidence of vomiting, material weight loss, and hemetemasis or melena with moderate anemia, the Veteran's condition would not warrant the next higher rating in excess of 30 percent, a 60 percent rating.

Therefore, because the Veteran has esophageal stricture requiring periodic dilatation but allowing for the passage of both solids and liquids, his condition warrants a 30 percent rating under DC 7203.  As the Veteran also has GERD with Barrett's esophagus resulting in epigastric distress, dysphagia, pyrosis, and regurgitation, and also thought to be the cause of the Veteran's diagnosed pneumonitis condition also warrants a separate 30 percent rating under DC 7346.  As the symptoms of these conditions have been persistent throughout the appellate period, the Veteran's condition warrants the two separate 30 percent ratings since the grant of service connection.


III.  Compensable Rating for Bilateral Hearing Loss

Evaluations for service-connected bilateral hearing loss range from zero to 100 percent.  These evaluations are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second (Hertz).  38 C.F.R. § 4.85.

To evaluate the degree of disability from impaired hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through XI for profound deafness.  An acuity level is determined for each ear using Table VI (or Table VIA in the special circumstances listed in 38 C.F.R. § 4.86).  The acuity levels for each ear are then used to determine a percentage evaluation for hearing impairment from Table VII.  Id. 

Applying the above criteria to the facts of this case, the Board finds that, although the Veteran's hearing acuity has declined since his January 2006 VA audiology examination, it still is noncompensably disabling according to the results of his more recent May 2009 VA audiology examination.  The audiometric testing of his right ear during this more recent hearing evaluation revealed a 30-decibel loss at the 1000 Hz level, a 50-decibel loss at the 2000 Hz level, a 45-decibel loss at the 3000 Hz level, and a 65-decibel loss at the 4000 Hz level, for an average decibel loss of 47.5.  Right ear speech discrimination was 100 percent.  Audiometric testing of his left ear revealed a 15-decibel loss at the 1000 Hz level, a 40-decibel loss at the 2000 Hz level, a 50-decibel loss at the 3000 Hz level, and a 60-decibel loss at the 4000 Hz level, for an average decibel loss of 41.25.  Speech discrimination was 86 percent.  

From Table VI of 38 C.F.R. § 4.85, Roman Numeral I is derived for the right ear, which is determined by intersecting the percent of speech discrimination row 
(92-100) with the puretone threshold average column (42-49).  Roman Numeral II is derived for the left ear, by intersecting the percent of speech discrimination row 
(84-90) with the puretone threshold average column (42-49).

A noncompensable rating is therefore derived from Table VII of 38 C.F.R. § 4.85 by intersecting row II with column I.  So a compensable rating is not warranted based upon the findings listed in that May 2009 VA audiological evaluation report.  Moreover, the Veteran did not have the special pattern of hearing impairment contemplated by 38 C.F.R. § 4.86(a) and (b).

The Veteran's representative has asserted that the use of hearing aids allows for a compensable rating.  It is important for the Veteran to understand, however, that disability ratings for hearing impairment are derived from a mechanical - meaning nondiscretionary, application of the numeric designations assigned after audiological evaluations are rendered.  In this case, the objective measurements of the Veteran's hearing acuity and speech discrimination is properly rated at the noncompensable level.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

IV.  Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

Here, because the Board finds that the schedular ratings of 30 percent for the Veteran's esophageal stricture, 30 percent for the Veteran's GERD with Barrett's esophagus, and 0 percent for the Veteran's bilateral hearing loss contemplate the Veteran's symptoms, referral to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extra-schedular evaluation is not required.  In other words, there is no evidence the Veteran's esophageal stricture, GERD with Barrett's esophagus, or bilateral hearing loss has caused marked interference with his employment - meaning above and beyond that contemplated by his schedular rating, or required frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.  See Thun. 

Moreover although the Veteran reported being unemployed, he has not alleged that this status is because of his esophageal stricture, GERD with Barrett's esophagus, or bilateral hearing loss.  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated that the disability rating, itself, is recognition that industrial capabilities are impaired.  So the Board does not have to refer this case for extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 30 percent initial evaluation for esophageal stricture, and a separate 30 percent initial evaluation for hiatal hernia are granted, subject to law and regulations governing the effective date of an award of monetary compensation; the appeal is granted to this extent only.  

The claim for a compensable rating for bilateral hearing loss is denied.

  

REMAND

The Veteran brought a claim for service connection for teeth/temporal mandibular joint (TMJ) disorder in July 2005.  The Veteran alleged that dental work performed on his teeth resulted in a TMJ condition.  In October 2005, the Veteran argued that his military records disclosed "dental erosion" resulting in complete reconstruction of his teeth.  He reported that the reconstruction was accomplished as a claim to the Veterans Administration following release (retirement) from active duty.  He reported that the necessary dental work resulted in "ringing in the ears", moderate to severe jaw pain, and hearing loss, and created a condition "whereby my jaw has retracted or is allowed to drop while in a reclined position (sleep) causing obstructive breathing."

The RO construed the claim as a claim for a disability incurred as a result of the dental treatment provided by Dr. M.T.M. under 38 U.S.C.A. § 1151.  However, in the Veteran's Submission of Argument and Medical Evidence in Support of Appeal, he stated that the RO "mistakenly assumed it was an 1151 claim."  The Veteran recharacterized the claim as one for TMJD on a direct incurrence theory, alleging that the claim for benefits in August 1976 for "gum infection and erosion of teeth from chemical reaction, 1964" constituted a valid claim for service connection for a dental disorder.

The Board notes that, by law, gum infections are not conditions for which a disability rating and monthly disability compensation are authorized.  See 38 C.F.R. § 3.381(a) (treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment, as provided in 38 C.F.R. § 17.161).  By law, benefits for such disorder are limited to one-time dental treatment within one year of discharge for service-connected noncompensable dental condition.  § 17.161(b)(2)(i).  In this case, the Veteran received one-time dental treatment in 1977 and had substantial dental reconstruction provided by M.T.M., D.D.S. at VA's expense.  

The Veteran also contends that he is entitled to service connection for dental trauma.  The Board notes that "service trauma" in 38 U.S.C. § 1712(a)(1)(C) is an injury or wound produced by an external physical force during a service member's performance of military duties, and does not include the intended results of proper medical treatment provided by the military.  Nielson v. Shinseki, No. 2009-7129 (Fed. Cir. Jun. 7, 2010); see also VAOPGCPREC 5-97.  Thus, the "trauma" due to dental reconstruction does not come within the definition of "trauma" for purposes of compensation for a dental disorder.  

In March 2009, the Board remanded the claim for clarification from the Veteran whether he was requesting additional dental treatment or whether he was simply alleging a disability related to service for which he was requesting service connection.  In May 2010, the Veteran responded that he wished to appeal only his service-connection claims for the medical conditions related to his teeth and gums, specifically erosion of his teeth from in-service chemical reaction as well as for his temporomandibular joint dysfunction (TMJ).  The Veteran clarified that he did not wish to be considered for VA dental treatment eligibility.  Therefore, no further development of such claim is required.

In May 2009, the Veteran was examined regarding his claim for a dental disorder.  The examiner opined that the Veteran did not incur a dental disorder in service as a result of trauma because he did not find documentation to support TMJ symptoms/treatment while in the military.  As the Veteran's available STRs do not include any of his dental records, the Board finds that this medical opinion is not sufficient to answer the question at issue.  

Moreover, the Board is not convinced that TMJ disorder is the only disorder encompassed by the Veteran's contention that he incurred erosion of the teeth in service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  In particular, the Veteran has alleged that he underwent numerous occlusal adjustments while in the military due to bruxism.  

Additionally, the Veteran's allegation that his bruxism in service required crowns immediately after service because his teeth had been so ground down may be sufficient evidence of a disability in service, as bruxism is a condition capable of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The unfavorable TMJ findings are not equivalent to finding that the Veteran did not have bruxism in service.  
Therefore, the Board is again remanding the claim for further dental or medical comment.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran VA dental examination.  Provide the examiner with the claims file.  All necessary special studies or tests are to be accomplished.  The examiner is to review the claims folder, including the service dental and medical records, and relevant post-service clinical records.  The examiner should be asked to provide an opinion which addressed each basis for benefits for a dental disorder.  

In particular, the examiner should state whether it at least as likely as not (i.e., is there a 50 percent or greater likelihood) that the Veteran has a current medical or dental disorder, to include bruxism, as a result of service or any incident of service, to include trauma or exposure to toxic chemicals.  The examiner should also provide an opinion as to whether the Veteran has a current dental disorder which was first manifested in service after more than 180 days elapsed, or was incurred in service after more than 180 days elapsed.   

Specifically, the examiner should state if there is evidence of bruxism or a longstanding TMJD post-service so as to support a finding that such symptomatology was present in service.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  As the Veteran has no available service dental records, the presence or absence of dental records confirming treatment in service should not be the basis for any opinion.

2.  Then, readjudicate the claim for a dental disability in light of the additional evidence.  If the claim is not granted to his satisfaction, send him and his representative a SSOC and give them an opportunity to respond to it before returning the file to the Board for further consideration of this claim.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.





____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


